Citation Nr: 0330025	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-08 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
paralysis partial, right sciatic and saphenous nerves.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The appellant had active service from June 1967 to April 
1969.  He received a Combat Infantryman Badge and a Purple 
Heart Award.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which service connection for PTSD 
was granted and assigned a 30 percent evaluation and the 
veteran's claim for an increased evaluation for paralysis 
partial, right sciatic and saphenous nerves was denied.  

In a decision dated May 2002 the Board denied the veteran's 
claim for an initial evaluation in excess of 30 percent for 
PTSD and an increased evaluation for paralysis partial, right 
sciatic and saphenous nerves.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2003, the Court vacated 
and remanded the Board's May 2002 decision for the VA to 
comply with the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  In the 
review of the claims file, it is noted that the appellant has 
not been provided with notice of the provisions of the VCAA 
with regard to what information and evidence is necessary to 
substantiate the claims as well as which evidence VA would 
seek to provide and which evidence the claimant was to 
provide, pursuant to the notice requirements of the VCAA.  
The Court, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), held that the VA is to inform the claimant of 
information or evidence necessary to substantiate the claim, 
as well as which evidence VA will seek to provide and which 
evidence the claimant is to provide.  See 38 U.S.C.A. 
§ 5103(a) (2002).  In light of this procedural defect, this 
case must be remanded for its correction.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Appropriate 
action at the RO level is required to provide proper VCAA 
notice.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the appellant that 
VA will obtain records of Federal 
agencies, the appellant is responsible 
for submitting records of private health-
care providers, unless the appellant 
signs a release, which would authorize VA 
to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claims in light of any 
additional evidence obtained.  

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

